Citation Nr: 0429184	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-28 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for right hand disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty service to include December 1962 
to July 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran was notified of the rating decision by letter dated 
September 7, 2001.  A notice of disagreement was received in 
September 2002, a statement of the case was issued in August 
2003, and a substantive appeal was timely received in October 
2003.  In March 2004 the veteran testified at a Board 
hearing.  

The veteran initially appealed the issues of entitlement to 
service connection for a scar on his right forearm and for a 
right hand disability.  By rating decision in January 2004, 
service connection was established for his scar on his right 
arm forearm.  This was a full grant of the benefit sought and 
the scar issue is no longer in appellate status. 


FINDING OF FACT
 
Right hand disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
right hand disability otherwise related to such service.


CONCLUSION OF LAW

Right hand disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
a right hand disability.  The discussions in the rating 
decision, statement of the case and supplemental statement of 
the case have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in a February 2004 VCAA letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  
 
VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet.App. 112 (2004).  
In this case, the RO provided VCAA notice to the veteran in 
February 2004 which was after the August 2001 rating decision 
on appeal.  Thus, notice was not given in accordance with the 
requirements set out by the Court in Pelegrini.  Nonetheless, 
the Board finds that for the reasons below, such an error 
constitutes harmless error.  See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In the February 2004 VCAA letter, statement of the 
case and supplemental statement of the case, the RO informed 
the appellant of the applicable laws and regulations, 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  At the Board hearing, the veteran was also 
asked if there was any additional documentary evidence which 
had not been obtained, and he responded in the negative.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  The record in this case includes service medical 
records, VA medical records and a report of VA examination 
with etiology opinion..  The Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  At the Board hearing, the 
veteran testified that a physician who is treating him for 
back problems told him that there might be a relationship 
between his right hand symptoms and the knife injury in 
service, but that the physician did not put anything in 
writing.  It appears that the physician's statement reported 
by the veteran was in terms of a possibility and not a 
probability.  The claimed statement was therefore 
speculative.  As already noted, the veteran indicated that 
the back physician did not put the comment in writing.  The 
record does include a detailed examination report and medical 
opinion specific to this nexus question.  Under these 
circumstances, the Board finds that no further action is 
necessary to assist the claimant with the claim.
 
Analysis
 
The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran during his March 2004 Board hearing testified 
that his right hand disability is related to service because 
during service he was attacked and stabbed in the right 
forearm with a broken whiskey bottle.  He claimed he 
sustained another minor injury to his right arm during 
service.  The Board notes that service connection has been 
established for a scar on the right arm resulting from this 
injury.

The veteran's service medical records are silent as to any 
right hand disability other than an injury to the right thumb 
when the veteran slammed a car door on it in March 1966.  
Service medical records do not show any subsequent complaints 
or treatment related to this injury.  Another service medical 
record dated in August 1966 record showed the veteran had a 
stab wound to his right forearm.  Treatment was by sutures.  
The July 1967 separation examination only indicated that the 
veteran had a 1-1/2 inch scar on his right forearm.  His upper 
extremities were otherwise clinically evaluated as normal at 
that time.  No complaints or findings related to the right 
hand were reported.  

Looking to post-service evidence, the Board notes that 
although the veteran filed a claim for VA benefits based on 
two unrelated disorders in February 1970, he did not mention 
any problem with the right hand.  It appears that one of the 
first post-service indications of a right hand disability is 
a December 1999 VA medical record.  The veteran complained 
that his right hand motor coordination was not good.  He was 
unable to roll cigarettes or pick up something off the floor.  
The examiner noted this may be related to the veteran's 
construction work of hanging dry wall on cement or being 
stabbed in the right arm.  

The veteran was afforded a VA examination in November 2003 by 
an orthopedic surgeon who reviewed his claims folder prior to 
the examination.  The veteran complained of difficulty with 
fine manipulation.  He stated he is unable to pick up small 
objects with his thumb and index finger, cannot pinch well, 
cannot snap his fingers has a twitch or tremor in his thumb 
and index finger when they primarily rest.  He said he had no 
real pain or discomfort in his right forearm but if he 
presses on the old scar he will have localized pain.  He 
noted occasional numbness in his hand and when it happens it 
involves the entire right hand, both palmar and dorsal 
aspects.  The examination revealed a very fine difficult to 
see scar that measures about 4.5 cm in length over the 
proximal forearm.  The musculature in the forearm is well 
developed.  The examination of the right elbow revealed a 
full range of motion.  He had full extension and 145 degrees 
of flexion.  There was full pronation, pronation was 80 
degrees and supination was 80 degrees.  The right wrist 
dorsiflex was 45 degrees and palmar flex was 60 degrees.  He 
had full range of motion of all his fingers.  He could flex 
all fingers tightly into his palm.  Sensory examination was 
normal that day.  Pulses were intact.  There was no muscle 
atrophy seen in the hand, there was no intrinsic atrophy.  
Manual muscle testing was difficult to evaluate because of a 
collapsing-type weakness.  An attempt was made to evaluate 
strength of pinching and grasping but it could not be done 
because of the veteran's collapsing weakness.  The maximal 
forearm circumference was 30 cm on the right and 28 cm on the 
left.  Maximal biceps circumference was 36 cm on the right 
and 35 cm on the left.  The diagnosis was stab wound on the 
right forearm in 1966.  The examiner opined that the stab 
wound appeared to have been fairly superficial.  He pointed 
out that the veteran was able to complete his tour of active 
duty without difficulty from this wound and then worked 30 
years in heavy construction apparently without difficulty.  
It was noted that the veteran had recently developed problems 
with his right hand.  The examiner commented that it was his 
opinion that it was more likely than not that the veteran's 
subjective complaints are not related to his 1966 stab wound 
that incurred in service.  

Statements from the veteran and his former spouse were 
received in June 2001.  During the March 2004 hearing the 
veteran stated that the problem with his right hand has 
developed over time.  

The veteran's report that he suffered a stab wound to the 
right forearm is supported by the evidence.  As already 
noted, service connection has been established for a scar as 
residual of that injury.  The veteran contends that there is 
a relationship between the inservice stab wound to the 
forearm and current right hand disability.  The underlying 
question in this case is medical in nature and must be 
addressed by trained medical personnel.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The Board is not competent 
to render medical opinions and must rely on opinions issued 
by those with medical training.  It is also not shown that 
the veteran is medically trained and he is therefore not 
competent to render opinions as to medical causation 
regardless of the sincerity of his beliefs. 

After reviewing the record, the Board is compelled to find 
that the preponderance of the competent evidence is against a 
finding that any current right hand disability is related to 
that injury or otherwise related to service.  No actual 
injury to the right hand was reported in connection with the 
stab wound to the right forearm.  Moreover, a VA examiner who 
had the benefit of reviewing the veteran's claim file and 
medical history has offered an opinion that there is no 
relationship to the stab wound during service.  It appears 
that the examiner found it significant that no problems with 
the right hand were documented for many years after service.  
The Board also finds it significant that trained medical 
personnel at the time of the veteran's discharge examination 
in July 1967 reported the veteran's upper extremities to be 
clinically normal other than a scar on the right index finger 
and a scar on the right forearm.  This suggests that trained 
medical personnel at that time were of the opinion that there 
was no disability present.  Therefore, in sum, the 
preponderance of the competent (medical) evidence weighs 
against a finding that the veteran's right hand disability is 
related to service.  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



